DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1, 2, 6-9, 12, 13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/050,278 (see US 2021/0079280). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the other application read as follows:

    PNG
    media_image1.png
    113
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    668
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    250
    647
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    400
    631
    media_image4.png
    Greyscale

The claims in the other application read on the present claims.  The “comprising” term in the present claims does not exclude other components.  MPEP 2111.03, I.  The other claims are directed to a refrigerant composition containing FO-1216, hydrofluoroolefins, and hydrofluorocarbons in amounts overlapping those of the present claims.  This nonstatutory double patenting rejection is provisional because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, 
Claims 1-9, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (WO 2016/182030; see also, US 2018/0051198).
The WO document qualifies as prior art but is in Japanese.  The US document is cited below as the English language equivalent.
With respect to claims 1-9, 12, 13, and 15-20, Okamoto teaches a refrigerant composition [Abstract] with PFO (FO) -1216 (hexafluoropropylene) and halogenated ethylene such as HFO-1123 [0053, 0054, 0064, 0066].  Amounts are taught which overlap or fall within those presently claimed [0052; 0116; 0180, Table 1].  The reference also teaches compositions containing PFO (FO)-1216 (hexafluoropropylene) along with hydrofluoroolefins such as HFO-1234ze and HFO-1243zf, and halogenated ethylenes such as PFO (FO)-1114, etc. [0050; 0051]. Amounts are taught at [0052].  Further with respect to claims 5 and 15-19, Okamoto further teaches fluorinated ethers having 2 or more carbon atoms [0012] which would include the HFE-227me (trifluoromethyl 1,2,2,2-tetrafluoroethyl ether) presently claimed.
It might be argued, though unpersuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Still, Okamoto teaches a refrigerant composition [Abstract] with PFO (FO) -1216 (hexafluoropropylene) and hydrofluorocarbons.  Amounts are taught which overlap or fall within those presently claimed [0052; 0116; 0180, Table 1].  As discussed above, moreover, the reference teaches combinations and amounts with hydrofluoroolefins, halogenated ethylenes, and fluorinated ethers.
It would have been obvious for a refrigerant composition with PFO (FO) – 1216, as taught by Okamoto, to also have combinations and amounts of hydrofluoroolefins, halogenated ethylenes, and fluorinated ethers, as within the teachings of Okamoto, because the reference is directed to refrigerant compositions.  “The combination of familiar [components] according to  KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Angela Brown-Pettigrew, can be reached at 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1761